DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was filed after the mailing date of the Non-Final Office Acton on 10/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This Office Action is in response to the amendments filed on 01/12/2021.
Applicant’s amendments filed 01/12/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 10, 12, 13, 18, and 19; cancelation of claims 5 and 8; and the addition of new claim 21.
Claim Objections
Claims 1-4, 6-7, 9-11, and 21 are objected to because of the following informalities:
Claim 1 recites “vetween” (line 5) which should be replaced with “between”.
Claim 1 recites “the first dielectric layer and second dielectric layer” (line 14), which should be replaced with “the first dielectric layer and the second dielectric layer”.
Claim 2 recites “the respective first dielectric layer and second dielectric layer” (line 14), which should be replaced with “the first dielectric layer and the second dielectric layer”.
Claim 3 recites “the first and second device regions”, which should be replaced with “the first device region and the second device region”.
Claim 21 recites “the respective vertically stacked channel layer” which should be replaced with “a respective vertically stacked channel layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites limitations “the respective device region” that lack antecedent basis because it is unclear whether “the respective device region” was intended to relate back to “a first device region” or “a second device region” (defined in claim 1) or to set forth an additional device region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche et al. (hereinafter Bouche) in view of Suh et al. (US 2017/0365604, hereinafter Suh) and Gaines et al. (US Patent No. 7,851,325, hereinafter Gaines).
With respect to Claim 1, Bouche discloses an integrated chip (a semiconductor device and integrated circuit comprising a nanosheet field-effect transistor) (Bouche, Fig. 10, Col. 1, lines 7-51; Col. 2, lines 51-67; Cols. 3-8), comprising:
       a plurality of vertically stacked channel layers (nanosheet channel layers 10) (Bouche, Fig. 10, Col. 4, lines 13-27), with a first stack (26, a plurality of fins or body features) (Bouche, Fig. 10, Col. 4, lines 1-12) in a first device region and a second stack (26), at least one of the plurality of vertically stacked channel layers (10) having a consistent thickness (not thinned nanosheet channel layers 10) (Bouche, Fig. 10, Col. 8, lines 26-40) along an entire length of the at least one vertically stacked channel layer, wherein a space between vertically adjacent channel layers (10) is greater than a 
       a first dielectric layer (e.g., 46) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 46-64) formed conformally on the plurality of vertically stacked channel layers (10) in the first device region (e.g., the first fin 26);
       a second dielectric layer (e.g., 46) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 46-64) formed conformally on the plurality of vertically stacked channel layers (10) in the second device region (e.g., the second fin 26); and
       gate conductors (e.g., 47) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 46-64)  formed around the plurality of vertically stacked channel layers (10) in both the first device region (e.g., the first fin 26) and the second device region (e.g., the second fin 26), filling a space between surfaces of the first dielectric layer (46) and second dielectric layer (46).
Further, Bouche does not specifically disclose (1) a second stack in a second device region; (2) a critical thickness of a sacrificial material.
Regarding (1), Suh teaches forming an integrated chip having increased integration degree and comprising a semiconductor device having reduced sizes, wherein the semiconductor device includes complementary metal oxide silicon (CMOS) device (Suh, Figs. 23, 24A, ¶0002, ¶0015-¶0085) comprising a first stack in a first device region (e.g., R1) (Suh, Figs. 23, 24A, ¶0015, ¶0055) and a second stack in a second device region (e.g., R2) (Suh, Figs. 23, 24A, ¶0015, ¶0062) to form p-channel transistor in the first region (R1) and n-channel transistor in the second region (R2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated chip of Bouche by forming the semiconductor device including complementary metal oxide silicon (CMOS) device as taught by Suh to have a second stack in a second device region in order to provide an integrated chip having increased integration degree and comprising a semiconductor device having reduced size and improved performance (Suh, ¶0002-¶0004, ¶0015, ¶0074, ¶0153).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Bouche by forming the stack of the different semiconductor layers including the second sacrificial layers comprised of SiGe on the silicon channel layer with predetermined thickness of SiGe layers that is a fraction of the critical thickness of the silicon germanium layer as taught by Gaines to have a critical thickness of a sacrificial material in order to provide improved method of forming the semiconductor stack including different materials with silicon germanium layers which are not relaxed and thus are dislocation-free (Gaines, Col. 4, lines 26-33).
Regarding Claim 2, Bouche in view of Suh and Gaines discloses the integrated chip of claim 1. Further, Bouche discloses the integrated chip, further comprising work function metal layers (e.g., TiN or TiAlC for adjusting work function) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 46-64) formed between the gate conductors (e.g., metal gate fill layer formed on the metal nitride layer) and the respective first dielectric layer (e.g., the gate dielectric 46 in the first fin 26) and second dielectric layer (e.g., the gate dielectric 46 in the second fin 26).
Regarding Claim 3, Bouche in view of Suh and Gaines discloses the integrated chip of claim 2. Further, Bouche does not specifically disclose that the first and second device regions include an n-type device region and a p-type device region. However, Suh teaches forming the integrated chip, wherein the first (e.g., R1) (Suh, Figs. 23, 22, 24A, ¶0015) and second (e.g., R2) device regions include an n-type device region (NMOS in R2 region) and a p-type device region (PMOS in R1 region).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated chip of Bouche/Suh/Gaines by forming the semiconductor 
Regarding Claim 4, Bouche in view of Suh and Gaines discloses the integrated chip of claim 3. Further, Bouche does not specifically disclose that the work function metal layers includes an n-type work function metal in the n-type device region and a p-type work function metal in the p-type device region. However, Shu teaches the integrated chip, wherein the work function metal layers includes an n-type work function metal (a metal material for adjusting work function in the n-type region for NMOS) (Suh, Figs. 23, 22, 24A, ¶0076) in the n-type device region (R2) and a p-type work function metal (a metal material for adjusting work function in the n-type region for NMOS) in the p-type device region (R1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated chip of Bouche/Suh/Gaines by forming the semiconductor device including complementary metal oxide silicon (CMOS) device as taught by Suh to have the work function metal layers includes an n-type work function metal in the n-type device region and a p-type work function metal in the p-type device region in order to provide an integrated chip having increased integration degree and comprising a semiconductor device having reduced size and improved performance (Suh, ¶0002-¶0004, ¶0015, ¶0074, ¶0153).
Regarding Claim 7, Bouche in view of Suh and Gaines discloses the integrated chip of claim 1. Further, Bouche does not specifically disclose that the first dielectric layer has a thickness between about 2nm and about 5nm. However, Suh teaches the integrated chip, wherein the first dielectric layer (145) has a thickness between about 1nm and about 4nm (Suh, Figs. 23, 22, 24A, ¶0074). The claimed range overlaps the range of Suh.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated chip of Bouche/Suh/Gaines by forming the high-k dielectric layer having optimized specific thickness as taught by Suh to have a thickness between about 2nm and 
Regarding Claim 9, Bouche in view of Suh and Gaines discloses the integrated chip of claim 1. Further, Bouche discloses the integrated chip, further comprising inner spacers (34) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 5, lines 50-66) positioned between vertically adjacent channel layers (10) in the first region (e.g., in the first fin 26) and the second region (e.g., in the second region, in view of Suh).
Regarding Claim 21, Bouche in view of Suh and Gaines discloses the integrated chip of claim 1. Further, Bouche discloses the integrated chip, wherein each of the plurality of vertically stacked channel layers (10) (Bouche, Fig. 10, Col. 8, lines 26-40) has a consistent thickness along an entire length of the respective vertically stacked channel layer.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche in view of Suh (US 2017/0365604) and Gaines (US Patent No. 7,851,325) as applied to claim 1, and further in view of Li (US 2012/0193725). 
Regarding Claim 6, Bouche in view of Suh and Gaines discloses the integrated chip of claim 1. Further, Bouche does not specifically disclose the integrated chip, wherein the second dielectric layer is thinner than the first dielectric layer.
However, Li teaches CMOS device having different gate dielectric materials for the PMOS transistor and NMOS transistor to have symmetric threshold voltage and improved mobility (Li, Fig. 10, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0033-¶0062); specifically, Li teaches CMOS device including the first region (104/204) (Li, Fig. 10, ¶0058-¶0059) comprising PMOS device and a second region (106/206) comprising NMOS device, wherein the PMOS device includes a first dielectric layer (GD1) including a first insulating film (250) (Li, Fig. 10, ¶0059) having a thickness less than 8 nm and  a second insulating film (252) having a thickness between 1 and  6 nm and the NMOS device (Li, Fig. 10, ¶0039) includes a second dielectric layer (GD2) having a thickness between 1 and  6 nm or having a thickness less than 8 nm so that the second dielectric layer (GD2) is thinner than the first dielectric layer (GD1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated chip of Bouche/Suh/Gaines by forming different gate 
Regarding Claim 11, Bouche in view of Suh and Gaines discloses the integrated chip of claim 1. Further, Bouche does not specifically disclose that the first dielectric layer is formed from silicon dioxide and the second dielectric layer is formed from a high-k dielectric material.
However, Li teaches CMOS device having different gate dielectric materials for the PMOS transistor and NMOS transistor to have symmetric threshold voltage and improved mobility (Li, Figs. 8-10, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0033-¶0062); specifically, Li teaches CMOS device including the first region comprising PMOS device and a second region comprising NMOS device, wherein the NMOS device (Li, Fig. 8, ¶0039) includes a dielectric layer (e.g., 120) comprised of silicon dioxide or a combination of  silicon dioxide and high-k dielectric material, and the PMOS device includes a dielectric layer (126) including a different insulating film (e.g., 126) (Li, Fig. 10, ¶0045) comprised of silicon dioxide or a combination of  silicon dioxide and high-k dielectric material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated chip of Bouche/Suh/Gaines by forming different gate dielectric materials for the PMOS transistor and NMOS transistor as taught by Li to have the first dielectric layer is formed from silicon dioxide and the second dielectric layer is formed from a high-k dielectric material in order to provide improved CMOS device including PMOS transistor and NMOS transistor having symmetric threshold voltage to improve mobility (Li, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0058-¶0059).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche in view of Suh (US 2017/0365604) and Gaines (US Patent No. 7,851,325) as applied to claim 9, and further in view of Rodder et al. (US Patent No. 10,008,583, hereinafter Rodder). 
Regarding Claim 10, Bouche in view of Suh and Gaines discloses the integrated chip of claim 9. Further, Bouche does not specifically disclose that the inner spacers of each of the first region and the second region have a flat, continuous, vertical surface facing the gate conductors of the respective device 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated chip of Bouche/Suh/Gaines by forming inner spacers facing the gate conductors as taught by Rodder to have the inner spacers of each of the first region and the second region have a flat, continuous, vertical surface facing the gate conductors of the respective device region in order to provide improved semiconductor device including nanosheet field effect transistors having uniform channel thickness (Rodder, Col. 4, lines 15-22).
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche in view of Gaines (US Patent No. 7,851,325).
With respect to Claim 12, Bouche discloses a semiconductor device (an integrated circuit comprising a nanosheet field-effect transistor) (Bouche, Fig. 10, Col. 1, lines 7-51; Col. 2, lines 51-67; Cols. 3-8), comprising:
       a plurality of vertically stacked channel layers (nanosheet channel layers 10) (Bouche, Fig. 10, Col. 4, lines 13-27), at least one of the plurality of vertically stacked channel layers (10) having a consistent thickness (not thinned nanosheet channel layers 10) (Bouche, Fig. 10, Col. 8, lines 26-40) along an entire length of the at least one vertically stacked channel layer, with a space between vertically adjacent channel layers (10) being greater than a thickness of a sacrificial material (13, e.g., silicon germanium (SiGe) layer) (Bouche, Fig. 10, Col. 3, lines 22-40) used to form the space between the vertically adjacent channel layers (10);
       a first dielectric layer (e.g., 46) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 46-64) formed conformally on the plurality of vertically stacked channel layers (10); and

Further, Bouche does not specifically disclose a critical thickness of a sacrificial material. However, Gaines teaches the channel layer (14, active silicon layer) (Gaines, Fig. 2, Col. 4, lines 13-62) between the silicon germanium layers (12 and 16) having a predetermined thickness that is a fraction of the critical thickness of the silicon germanium layer with specific germanium concentration such that the resulting silicon germanium layer is not relaxed and is dislocation-free; the critical thickness is that thickness at which the silicon germanium layer deposited on the silicon layer is favorable to relax by generating dislocation; thus a thickness of the second sacrificial layers comprised of SiGe (of Bouche) should be less than a critical thickness that would cause dislocations between the second sacrificial layers and the channel layers to provide dislocation-free second sacrificial layers comprised of SiGe.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Bouche by forming the stack of the different semiconductor layers including the second sacrificial layers comprised of SiGe on the silicon channel layer with predetermined thickness of SiGe layers that is a fraction of the critical thickness of the silicon germanium layer as taught by Gaines to have a critical thickness of a sacrificial material in order to provide improved method of forming the semiconductor stack including different materials with silicon germanium layers which are not relaxed and thus are dislocation-free (Gaines, Col. 4, lines 26-33).
Regarding Claim 13, Bouche in view of Gaines discloses the semiconductor device of claim 12. Further, Bouche discloses the semiconductor device, further comprising a work function metal layer (e.g., TiN or TiAlC for adjusting work function) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 46-64) formed between the gate conductor (e.g., metal gate fill layer formed on the metal nitride layer) and the first dielectric layer (e.g., the gate dielectric 46 in the first fin 26).
Regarding Claim 15, Bouche in view of Gaines discloses the semiconductor device of claim 12. Further, Bouche discloses the semiconductor device, .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche in view of Gaines (US Patent No. 7,851,325) as applied to claim 12, and further in view of Suh (US 2017/0365604). 
Regarding Claim 14, Bouche in view of Gaines discloses the semiconductor device of claim 12. Further, Bouche does not specifically disclose that the first dielectric layer has a thickness between about 2nm and about 5nm. However, Suh teaches the integrated chip, wherein the first dielectric layer (145) has a thickness between about 1nm and about 4nm (Suh, Figs. 23, 22, 24A, ¶0074). The claimed range overlaps the range of Suh.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Bouche/Gaines by forming the high-k dielectric layer having optimized specific thickness as taught by Suh to have a thickness between about 2nm and about 5nm in order to provide a multigate semiconductor device having reduced size and improved performance (Suh, ¶0002-¶0004, ¶0074, ¶0153).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche in view of Suh (US 2017/0365604) and Gaines (US Patent No. 7,851,325) as applied to claim 15, and further in view of Rodder (US Patent No. 10,008,583). 
Regarding Claim 16, Bouche in view of Gaines discloses the semiconductor device of claim 15. Further, Bouche does not specifically disclose that the inner spacers have a flat, continuous, vertical surface facing the gate conductor. However, Rodder teaches forming nanosheet field effect transistor (Rodder, Fig. 1, Col. 2, lines 14-67; Col. 4, lines 15-22; Col. 6, lines 20-67; Col. 7, lines 1-67; Col. 8, lines 1-14) having uniform channel thickness and comprising a plurality of nanosheet channel layers (106) and inner spacers (e.g., first inner spacers 110/111 and second inner spacers 112/113) (Rodder, Fig. 1, Col. 6, lines 40-54) positioned between vertically adjacent channel layers (106), wherein the inner spacers (e.g., the first inner spacers 110/111 and the second inner spacers 112/113) have a flat, continuous, vertical surface facing the gate conductors (107) of the respective device region.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche in view of Gaines (US Patent No. 7,851,325) as applied to claim 12, and further in view of Li (US 2012/0193725). 
Regarding Claim 17, Bouche in view of Gaines discloses the semiconductor device of claim 12. Further, Bouche does not specifically disclose that the first dielectric layer is formed from silicon dioxide.
However, Li teaches CMOS device having different gate dielectric materials for the PMOS transistor and NMOS transistor to have symmetric threshold voltage and improved mobility (Li, Figs. 8-10, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0033-¶0062); specifically, Li teaches CMOS device including the first region comprising PMOS device and a second region comprising NMOS device, wherein the NMOS device (Li, Fig. 8, ¶0039) includes a dielectric layer (e.g., 120) comprised of silicon dioxide or a combination of  silicon dioxide and high-k dielectric material, and the PMOS device includes a dielectric layer (126) including a different insulating film (e.g., 126) (Li, Fig. 10, ¶0045) comprised of silicon dioxide or a combination of  silicon dioxide and high-k dielectric material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Bouche/Gaines by forming gate dielectric material for the PMOS transistor or NMOS transistor as taught by Li to have the semiconductor device, wherein the first dielectric layer is formed from silicon dioxide in order to provide improved CMOS device including PMOS transistor and NMOS transistor having symmetric threshold voltage to improve mobility (Li, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0058-¶0059).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,014,390 to Bouche in view of Gaines (US Patent No. 7,851,325) and Li (US 2012/0193725).
With respect to Claim 18, Bouche discloses a semiconductor device (an integrated circuit comprising a nanosheet field-effect transistor) (Bouche, Fig. 10, Col. 1, lines 7-51; Col. 2, lines 51-67; Cols. 3-8), comprising:
       a plurality of vertically stacked channel layers (nanosheet channel layers 10) (Bouche, Fig. 10, Col. 4, lines 13-27), at least one of the plurality of vertically stacked channel layers (10) having a consistent thickness (not thinned nanosheet channel layers 10) (Bouche, Fig. 10, Col. 8, lines 26-40) along an entire length of the at least one vertically stacked channel layer, with a space between vertically adjacent channel layers (10) being greater than a thickness of a sacrificial material (13, e.g., silicon germanium (SiGe) layer) (Bouche, Fig. 10, Col. 3, lines 22-40) used to form the space between the vertically adjacent channel layers (10);
       a thin oxide layer (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 51-64) formed conformally on the plurality of vertically stacked channel layers (10); and
       a gate conductor (e.g., 47) (Bouche, Fig. 10, Col. 8, lines 36-40; Col. 7, lines 46-64)  formed around the plurality of vertically stacked channel layers (10), filling a space between surfaces of the thin oxide layer.
Further, Bouche does not specifically disclose (1) a critical thickness of a sacrificial material; (2) a silicon dioxide layer, having a thickness between about 2nm and about 5nm; a gate conductor on surfaces of the silicon dioxide layer.
Regarding (1), Gaines teaches the channel layer (14, active silicon layer) (Gaines, Fig. 2, Col. 4, lines 13-62) between the silicon germanium layers (12 and 16) having a predetermined thickness that is a fraction of the critical thickness of the silicon germanium layer with specific germanium concentration such that the resulting silicon germanium layer is not relaxed and is dislocation-free; the critical thickness is that thickness at which the silicon germanium layer deposited on the silicon layer is favorable to relax by generating dislocation; thus a thickness of the second sacrificial layers comprised of SiGe (of Bouche) should be less than a critical thickness that would cause dislocations between the second sacrificial layers and the channel layers to provide dislocation-free second sacrificial layers comprised of SiGe.

Regarding (2), Li teaches CMOS device having different gate dielectric materials for the PMOS transistor and NMOS transistor to have symmetric threshold voltage and improved mobility (Li, Figs. 8-10, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0033-¶0062); specifically, Li teaches CMOS device including the first region comprising PMOS device and a second region comprising NMOS device, wherein the NMOS device (Li, Fig. 8, ¶0039) includes a dielectric layer (e.g., 120) comprised of silicon dioxide or a combination of  silicon dioxide and high-k dielectric material and having a thickness of about 1 nm to about 6 nm, and the PMOS device includes a dielectric layer (126) including a different insulating film (e.g., 126) (Li, Fig. 10, ¶0045-¶0046) comprised of silicon dioxide or a combination of  silicon dioxide and high-k dielectric material, and having a thickness of about 1 nm to about 6 nm. The claimed range overlaps the range of Li.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Bouche by forming a gate dielectric material comprised of silicon dioxide material as taught by Li to have the semiconductor device, comprising a silicon dioxide layer, having a thickness between about 2nm and about 5nm; a gate conductor on surfaces of the silicon dioxide layer in order to provide improved CMOS device including PMOS transistor and NMOS transistor having symmetric threshold voltage to improve mobility (Li, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0058-¶0059).
Regarding Claim 19, Bouche in view of Gaines and Li discloses the semiconductor device of claim 18. Further, Bouche discloses the semiconductor device, further comprising a work function metal 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Bouche/Gaines/Li by forming a gate electrode including a plurality of stacked gate materials disposed on the gate dielectric including the silicon dioxide layer as taught by Li to have the semiconductor device, further comprising a work function metal on the silicon dioxide layer in order to provide improved CMOS device including PMOS transistor and NMOS transistor having symmetric threshold voltage to improve mobility (Li, ¶0003, ¶0010, ¶0014-¶0015, ¶0016-¶0019, ¶0058-¶0059).
Regarding Claim 20, Bouche in view of Gaines and Li discloses the semiconductor device of claim 18. Further, Bouche discloses the semiconductor device, further comprising source and drain regions (36) (Bouche, Fig. 10, Col. 6, lines 26-38), grown from respective ends of the vertically stacked channel layers (10).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891